DETAILED ACTION
This communication is in response to the request for continued examination filed 01 November 2021.
Claims 1-20 are currently pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
 
Response to Amendment/Remarks
Applicant argues that “Buchalter fails to discuss ‘the second request including a configuration of a line associated with the campaign shell for a corresponding campaign, the line corresponding to a customized placement of a digital advertisement configured based on a screen type of the first user device,’ as recited in amended claim 1.” Remarks at 8. Examiner agrees that Buchalter does not take screen type into consideration. After further search, Examiner finds that Shen does teach this limitation, as shown in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0246297 (“Buchalter”) in view of U.S. 2016/0125454 (“Karloff”) and U.S. 2016/0117738 (“Shen”).

Regarding Claims 1, 11, and 20, Buchalter teaches a method, a non-transitory computer readable medium, and a multi-platform integration system, the system comprising: a computing system in communication with, a plurality of platforms including a plurality of publishers, exchanges, DSPs, and SSPs (See Buchalter at ¶ 0145. DSPs is interpreted to be demand side platforms and SSPs is interpreted to be supply side platforms.), a database, and one or more user devices in a networked environment, the computing system hosting an application (See ¶¶ 0017, 0059, and 0069, and Fig. 2G.) the computing system configured to: 
receive a first request from a first user device from the one or more user devices to execute an instance of the application (See “The DSP can provide a simple and intuitive interface to help advertisers develop and/or run an ad campaign” in ¶ 0130, “The interface may be any type or form of interface, such as a graphical user interface (GUI) and/or a command line interface. The interface may be a web interface or an application/software interface. Portions of the interface and interface content may be provided by a locally-executing application (e.g., software program) on a client machine 102” in ¶ 0131, and “In creating a campaign shell for each of a plurality of campaigns, each request including a line in the campaign shell (See “The advertiser can compose their ad campaign using digital content stored on the machine the advertiser is operating or by accessing a remote storage location” in ¶ 0132 and “A user may include any type and form of configuration setting for a flight via the interface. For example, a user can specify the start and end dates/times for a campaign flight [line in the campaign shell]. A user can create multiple or additional flights via the interface” in ¶ 0140 wherein a flight is considered a line. This interpretation is in line with the current specification at [0024] stating “lines can include placements associated with the campaign… placements can include attributes such as screens, formats, and targeting.”); 
transmit a graphical user interface (GUI) to the first user device to be rendered on a display of the first user device (See “The DSP may provide an interface for the advertiser to specify, define, compose, develop, test, refine, modify and/or design an ad campaign, for example, as depicted in FIG. 2G. The DSP may provide an interface for the advertiser to manually and/or automatically bid on an impression opportunity. In some embodiments, the DSP system provides this interface in the user interface (UI) layer. The interface provides access to and presentation of any of the functionality and services of the DSP. An advertiser may use the interface to select or specify ad exchanges for inclusion in the ad campaign” in 
receive a second request, via the GUI, from the first user device, to deploy a digital advertisement, the second request including digital data (See “In some embodiments, some ads may be uploaded into the DPS via the interface. In certain embodiments, ads may be designed, customized and/or modified via the DPS interface” in ¶ 0143.), a set of platforms of the plurality of platforms (See “An advertiser may use the interface to select or specify ad exchanges for inclusion in the ad campaign” in ¶ 0130.), a set of settings (See “A user may include any type and form of configuration setting for a flight via the interface. For example, a user can specify the start and end dates/times for a campaign flight” in ¶ 0140.), a set of parameters (See “In some embodiments, a client or advertiser provides one or more goals for an ad campaign” in ¶ 0128 and “Such goals may also be set to target certain preferred websites, demographics, dayparts, etc” in ¶ 0129.), and allocation data (See “Ad campaign goals may also specify the budget for the ad campaign over a period of time. Budget spending for an ad campaign may be capped at $100,000 per month for bidding on impression opportunities” in ¶ 0128 and “price, daily spend and frequency goals and/or caps for a flight may be entered into a budget matrix of the interface” in ¶ 0140.), the second request including a configuration of a line associated with the campaign shell for a corresponding campaign (See “A user may include any type and form of configuration setting for a flight via the interface. For example, a user can specify the start and end dates/times for a campaign flight [lines in the campaign shell]. A user can create multiple or additional flights via the interface. A user can extend a campaign or test different bid prices, daily spends and frequency caps against each other. Any type or form of flight details can be presented on demand via the interface, e.g., responsive to a mouse-over, presenting a visual reference of a flight. Any of the specifications or settings described herein may be entered 
integrate the digital advertisement directly with each one of the platforms in the set of platforms based on the set of settings, the set of parameters, and the allocation data (See “Referring now to 289, the demand side service completes a transaction to procure the impression opportunity from the impression opportunity provider responsive to a winning bid from the one or more bids. … The DSP may establish a link between an ad server and the provider (e.g., ad exchange) to deliver the advertisement. In certain embodiments, the DSP establishes a link between the ad server and the publisher to deliver the advertisement” in ¶ 0204, “In further details of 259, an engine of the demand side platform determines to bid on one of the first impression opportunities based on the normalized sets of data. The engine may process one or more of the constraints, goals, parameters, settings and/or normalized sets of data to determine whether to bid on either impression opportunities. The engine may generate an initial set of one or more rules from one or more of the constraints, goals, parameters, settings and/or normalized sets of data to determine whether to bid on either impression opportunities” in ¶ 0164, and “The DSP may automatically deliver an advertisement to the procured impression opportunity. In the request and response protocol with and/or interface to the exchange, the DSP may identify or provide information for the ad or the ad to the exchange for delivery or placement to the procured impression opportunity. … The DSP may select one of a plurality of advertisements 
calculate and render an ad budget value for the line associated with the campaign shell (See “The user may enter any of these information, constraint(s) and/or goal(s) using a form, script and/or command line submission. The user may provide any of these information and/or selection via a web or application interface. In some embodiments, the user may request the DSP to recommend [to render] at least one constraint, goal, setting and/or parameter for the campaign. The DSP may determine a recommendation of a constraint, goal, setting and/or parameter based at least in part on other information provided by the user, available in the DSP warehouse and/or from third-party sources. The DSP may calculate estimates for metrics such as campaign budget, based at least in part on other information provided by the user, available in the DSP warehouse and/or from third-party sources” in ¶ 0160 and “The DSP via the user interface may allow the user to setup campaigns, specify campaign goals and constraints. The DSP may support flighting, which comprises defining the goals and constraints via one or more flight configurations. … For the flight budget, the user may specify Price, Daily Spend and Frequency cap. … The user may specify a desired Daily Spend Goal which should be less than or equal to the Cost of the Daily Estimated Available Imps. Upon specifying a Daily Spend amount, the Flight Spend [budget] will be calculated by multiplying Daily Spend Goal by the number of days in the flight” in ¶ 0187.).
Buchalter does not expressly teach the line corresponding to a customized placement of a digital advertisement configured based on a screen type of the first user device; the ad budget value being dynamically adjusted across the plurality of platforms for each of the plurality of campaigns.
However, Shen teaches the line corresponding to a customized placement of a digital advertisement configured based on a screen type of the first user device (See “A mobile device would be expected to have a display that could only show a minor portion of the total results at one time. Viewing of the entire display 400 would require scrolling or other navigation by the user, depending on the size and resolution of the user's screen” in ¶ 0071, “Because of the expected small size of a screen on a mobile device, the advertisement 404 is relatively short, and only one advertisement is shown” in ¶ 0072, “The content of the advertisement 404 may be explicitly-selected by a user when establishing the advertisement as a mobile advertisement” in ¶ 0073, “The system may treat the advertisement as a mobile advertisement if … the user indicates (such as by checking a box in a GUI) that the advertisement is intended for mobile devices” in ¶ 0086, and “Where the advertisement is indicated to be a mobile advertisement, the user may select several device-specific parameters for the advertisement” in ¶ 0087.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Buchalter and Shen to customize placement based on screen type. As shown in Shen, the motivation is to accommodate the user’s device and avoid additional work by the user. Providing a non-mobile ad on a mobile device would require scrolling or other navigation, as indicated in Shen.
Further, Karloff teaches the ad budget value being dynamically adjusted across the plurality of platforms for each of the plurality of campaigns (See “Using the estimated number of conversions, the computer server may determine how to allocate the budget to different platforms and websites using computer algorithms implemented in computer servers or clusters. One of the algorithms that may be used is based on convex optimization” in ¶ 0038 and “In act 550, the computer system allocates the budget to the plurality of placements that maximizes an estimated total number of conversions from the plurality of placements. The computer system is programmed to formulate the allocation problem into a convex optimization problem based on the estimated model parameters. Accordingly, the convex 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Buchalter, Shen, and Karloff to adjust budget across the platforms. The motivation, as shown in Karloff, is to maximize conversions.
Regarding Claims 2 and 12, Buchalter further teaches the digital data of the digital advertisement is one or more of an image, video, text, or audio (See “Impression opportunities may be temporal, e.g., associated with a time slot (e.g., screening of a sponsored video footage prior to a requested screening” in ¶ 0087 and “Ad size may indicate the size of the impression opportunity using any type or form of measure, e.g., digital image dimensions by pixels” in ¶ 0114.).
Regarding Claims 3 and 13, Buchalter further teaches the allocation data is associated with a number of units of the digital advertisement to be deployed (See “An advertiser may specify a frequency cap for serving the advertiser's ads. The advertiser may have an option of choosing how often ads are served per number of Hours, Days, or other time period. An advertiser may specify or choose to have the ads served ASAP, evenly distributed, according to other distribution profiles or via the DSP's recommended or optimized settings. An advertiser can save any portion of the settings or specifications disclosed herein at any point of time” in ¶ 0142.).
Buchalter does not expressly teach number of advertisements to be deployed to each platform in the set of platforms.
However, Karloff teaches number of advertisements to be deployed to each platform in the set of platforms (See “The advertiser may want to identify a target audience for his/her product or services. Based on the target audience and the products, the advertiser may select a plurality of websites and platforms for the campaign. The advertiser may have a total budget to spend on the plurality of 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Buchalter and Karloff to allocate a number of advertisements to each platform in the set of platforms. The motivation, as shown in Karloff, is to allow the advertiser to put more constraints on their budget. 
Regarding Claims 4 and 14, Buchalter further teaches receive a third plurality of requests from the first user device to adjust the allocation data for one or more platforms of the set of platforms on which the digital advertisement has been integrated, after the digital advertisement is integrated with each one of the platforms of the set of platforms; dynamically adjust the allocation data for each of the one of the platforms; and interface with each one of the one or more platforms to adjust the number of units of the digital advertisement to be deployed on the respective platform, based on the adjustment of the allocation data (See “The DSP may provide an interface for the advertiser to specify, define, compose, develop, test, refine, modify and/or design an ad campaign, for example, as depicted in FIG. 2G. … An advertiser may use the interface to select or specify ad exchanges for inclusion in the ad 
Regarding Claims 5 and 15, Buchalter further teaches the computing system is further configured to: receive performance data associated with the digital advertisement (See “the platform integrates and interfaces to third party ad servers for reporting on performance and/or operations” in ¶ 0093.); and render the performance data on the GUI (See “the platform provides reporting of performance of an ad campaign of a buyer across a cross-exchange spectrum of suppliers” in ¶ 0097 and “In some embodiments, the DSP platform can provide comprehensive reporting capabilities. Reporting 
Regarding Claims 6 and 16, Buchalter further teaches the set of platforms includes one or more of: a demand side platform (DSP), a supply side platform (SSP), an ad exchange, a publisher, and an Application Program Interface (API) program (See “Referring now to FIG. 2G, an embodiment of a DSP 120 is depicted. In brief overview, the DSP may include an interface for requestors to request campaigns be executed for bidding via the bidder on impression opportunities provided by a plurality of impression opportunity providers, sometimes referred to as exchanges. … The DSP may have a plurality of exchange interfaces that are designed and constructed to interface to or communicate with the interface of each of the plurality of exchanges. … The bidder may operate responsive to a campaign set up via an interface that allows a requestor to setup campaign goals and constraints. Using a single interface to setup and request execution of a campaign, the bidder may execute the campaign to trade or match a plurality of advertisement placements to a plurality of impressions across a plurality of different exchanges” in ¶ 0172.).
Regarding Claim 7, Buchalter further teaches a publisher is associated with a web-site (See “Online publishers typically provide or allocate portions of their web pages for advertising purposes” in ¶ 0004.).
Regarding Claim 8, Buchalter further teaches in response to integrating the digital advertisement with a publisher, the computing system is configured to embed the digital advertisement on the web-site at a specified location (See “The demand side service completes a 
Regarding Claims 9 and 18, Buchalter further teaches the set of settings include one or more of: flight dates, ad format, screen types, and Key Performance Indicators (See “A user may include any type and form of configuration setting for a flight via the interface. For example, a user can specify the start and end dates/times for a campaign flight” in ¶ 0140.).
Regarding Claims 10 and 19, Buchalter further teaches the set of parameters include one or more of: audience, geography, daypart, sellers, video, and white/blacklists (See “In some embodiments, a client or advertiser provides one or more goals for an ad campaign” in ¶ 0128 and “Such goals may also be set to target certain preferred websites, demographics, dayparts, etc” in ¶ 0129.).
Regarding Claim 17, Buchalter further teaches embedding, via the computing system, the digital advertisement on a web-domain associated with a publisher, on a specified location of the web-domain, in response to integrating the digital advertisement with the publisher (See “The demand side service completes a transaction to procure the impression opportunity from the impression opportunity provider responsive to a winning bid from the one or more bids (289)” in ¶ 0191, “The provider may provide additional information about a winning bid, for example, transaction fees, the location of the impression relative to a webpage, and information about the layout of the webpage hosting the impression” in ¶ 0203, and “The DSP may serve, to a publisher or site, an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688